pms significant index number department of the treasury internal_revenue_service washington d c oveanuent entines war set ep rhcarz taxpayer dear as of that date this letter constitutes notice that approval has been granted for your request for a 6-year automatic_extension for amortizing the unfunded liabilities as of date for the above-named plan which are degcribed in sec_431 and sec_431 of the inlemat revenue code code and eaction sec_304 b b and b of the employee retirement income security act af ‘erisa’ this extension is effective with the plan_year beginning date this extension applies to the amortization change bases as identified in your application submission established as of date with a total outstanding balance of dollar_figure ‘the extension of the amortization partods of the unfunded rabiilties of the plan was granted in accordance with sectlon d of tha code sec_431 dx1 a af the code raquiras the secretary to extend the period of time required to amortize any unfunded_liability of a plan for pertod of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 b the plan has submitied the required information to meet the criteria in section d b including a certification from the plan's actuary that plan would have an accumulated_funding_deficiency in the ‘current plan yeer or any of the succeeding plan years i absent the extension under subparagraph ii the plan_sponsor has adopted a plan to improve the plan's funding status a the iit the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expendilures over the amortization period as extended and lv the notice required under paragraph a has bean provided we have sent a copy of this letter to the manager and to your authorized representatives pursuant to a power_of_attorney on file in thie office to the manager this ruling is diracted only to tha taxpayer that requested it sec_6110 kx3 of the intemal revenue code provides that it may net be usad or cited by others a8 precedent fyou require further assistance in this matter please contact sincerely yours sses a david m ziegler manager ep actuarial group
